Finch, P. J. (dissenting).
It seems to me that the question submitted is clear, namely, whether, upon the facts as submitted, there is any undue interference with the possession of the defendant.
It may be assumed that the letter sent caused the tenants to refuse to pay rent to the defendant. But it gave them no legal rights in the matter. It did not prevent the defendant from proceeding to collect. That the letter in itself was not an undue interference seems clear under the authorities.
Submission dismissed.